COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-09-174-CV





MRI COUNTRY BEND INVESTMENT	APPELLANTS

FUND, L.P. AND MRI RIVER GLEN

INVESTMENT FUND, L.P.

V.



CAPITOL PAINTING &	APPELLEE

CONSTRUCTION, INC.

------------



FROM COUNTY COURT AT LAW NO. 3 OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

Appellants MRI Country Bend Investment Fund, L.P. and MRI River Glen Investment Fund, L.P. attempt to appeal from the trial court’s May 7, 2009, order denying their motion to dissolve pre-judgment writs of garnishment.  Appellee Capitol Painting & Construction, Inc. moves to dismiss the appeal on 





the ground that the May 7 order is not an appealable interlocutory order and seeks damages as the prevailing party in a frivolous appeal.
(footnote: 2)  We dismiss the appeal for want of jurisdiction.

Generally, an appeal may be taken only from a final judgment.
(footnote: 3)  Interlocutory orders are not appealable unless they fall within the exceptions provided by the legislature in section 51.014 of the civil practice and remedies code.
(footnote: 4)  None of those exceptions apply here.  Therefore, we have no jurisdiction over the appeal and must dismiss the case.
(footnote: 5)  Accordingly, we dismiss this appeal and appellee’s motion for sanctions.

PER CURIAM



PANEL:  CAYCE, C.J.; LIVINGSTON and DAUPHINOT, JJ.

DELIVERED:  July 23, 2009

FOOTNOTES
1:See 
Tex. R. App. P. 47.4.


2:See
 Tex. R. App. P. 45 (stating in part that “[i]f the court of appeals determines that an appeal is frivolous, it may . . . award each prevailing party just damages”).


3:See Lehmann v. Har-Con Corp.
, 39 S.W.3d 191, 195 (Tex. 2001).


4:Tex. Civ. Prac. & Rem. Code Ann. § 51.014 (Vernon 2008).


5:Guajardo v. Conwell
, 46 S.W.3d 862, 863ཤྭ64 (Tex. 2001) (dismissal of appeal of interlocutory order); 
Anderson v. Long
, 52 S.W.3d 385, 386 (Tex. App.སྭFort Worth 2001, no pet.) (same).